Citation Nr: 0806629	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-08 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina



THE ISSUE

Entitlement to an effective date earlier than March 31, 2005, 
for service connection for residuals of a cold weather injury 
of the right foot and for residuals of a cold weather injury 
of the left foot.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from May 1988 to February 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that granted service connection and a 10 percent rating for 
residuals of a cold weather injury of the right foot, 
effective March 31, 2005, and granted service connection and 
a 10 percent rating for residuals of a cold weather injury of 
the left foot, effective March 31, 2005.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral foot 
disabilities in September 1998, and the veteran did not 
appeal.  

2.  The veteran's application to reopen his claim for service 
connection for bilateral foot disabilities was received at 
the RO on March 31, 2005.  Service connection for residuals 
of a cold weather injury of the right foot and for residuals 
of a cold weather injury of the left foot was subsequently 
granted, effective March 31, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 
2005, for service connection for residuals of a cold weather 
injury of the right foot and for residuals of a cold weather 
injury of the left foot, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in May 2005, correspondence 
in August 2005, and a rating decision in September 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the January 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The law provides that when service connection is granted 
based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of VA receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. 
Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003).  

The veteran had active service from May 1988 to February 
1992.  His service medical records indicate that he was seen 
in December 1988 for swollen feet.  It was noted that the 
veteran's feet were inflamed, bilaterally, on the metatarsal 
fat pads.  The examiner indicated that the veteran's first 
and second toes of his left foot were tender, that his feet 
were negative for lesions, and that he had good circulation.  
The assessment was cold weather exposure.  Another December 
1988 entry related an assessment of resolving cold weather 
injury.  A December 1988 entry on the following day, noted an 
assessment of cold weather susceptible feet.  The veteran 
continued to receive treatment for residuals of cold weather 
injuries of the feet in December 1988 as well as on numerous 
other occasions during the remainder of his period of 
service.  The January 1992 objective separation examination 
report included a notation that the veteran's lower 
extremities were normal.  

In July 1998, the veteran filed a claim for service 
connection for bilateral foot disabilities (claimed as 
chronic pain in the feet and ankles, fallen arches, and bone 
spurs).  

Private treatment records dated from October 1996 to May 1997 
showed treatment for foot complaints.  An October 1996 
treatment report from Midlands Orthopaedics, P.A., noted that 
the veteran complained of pain in the ball of his left foot.  
He stated that the pain had been present for six years.  The 
impression was plantar wart.  

An April 1997 treatment entry from J. M. Kern, DPM, PA, noted 
that the veteran complained of a painful wart on the ball of 
the left foot.  It was reported that the lesion was debrided.  
A May 1997 entry noted that the veteran walked in and 
reported that he was doing well.  

In September 1998, the RO denied service connection for 
plantar wart (claimed as bilateral feet pain and bone spurs).  

A letter from the veteran to a U.S. senator, apparently 
received at the VA Records Management Center in St. Louis, 
Missouri on February 1, 2005, indicated that he had 
experienced problems with his feet during service ranging 
from fallen arches to frostbite.  The veteran reported that 
in 1998, he tried to pursue a course of action, but was 
rejected.  The veteran requested the senator's help in 
obtaining his records, apparently referring to his service 
medical records.  The letter from the veteran did not 
identify the benefit he was seeking; it did not constitute an 
informal claim.  See § 38 C.F.R. § 3.155.  

On March 31, 2005, the RO received the veteran's application 
to reopen his claim for service connection for bilateral foot 
disabilities (claimed as stress fractures and fallen arches).  

VA treatment records dated from April 2004 to May 2005 show 
treatment for several disorders.  Such records do not refer 
to treatment for any right or left foot problems.  

A September 2005 VA cold injury protocol examination noted 
that the veteran reported that he was exposed overnight to 
severe cold in the late 1980s and that he suffered a graying 
of the color of the toes of his feet, but no loss of tissue, 
at that time.  He stated that he was re-warmed and regained 
full circulation quickly without subsequent symptoms.  He 
indicated that he had no subsequent symptoms except for the 
perception of sensitivity to further cold exposure.  The 
veteran reported that when he was outdoors in cold weather, 
his feet would feel cold more readily than they used to in 
the past.  It was noted that the veteran also complained of 
recurrent bilateral foot bottom pain beginning in the late 
1980s that was apparently unrelated to his cold exposure.  He 
stated that his pain occurred with weight bearing or any 
other pressure on the bottoms of his feet and was improved by 
the use of good quality foot wear as well as simple over-the-
counter foam shoe inserts.  The veteran stated that Motrin 
would also help, but that he did not use it on a regular 
basis.  He related that he could walk a mile or so, and that 
he did so most days, but that he avoided running because of 
the pain.  

The examiner reported that the feet examination was normal at 
that time.  The examiner stated that all of the veteran's ten 
toes were present and complete.  The examiner indicated that 
the capillary refilling of the compressed nail beds was 
normal and that the pedal pulses were normal, bilaterally.  
It was noted that the veteran demonstrated normal mobility of 
all the toes as well.  The examiner reported that the 
examination of the Achilles tendon was normal and that the 
arches were low, but not flat.  The examiner stated that shoe 
bottom wear of the veteran's shoes was normal and equal.  The 
examiner indicated that there was tenderness to firm 
palpation on the bottoms of each foot.  The diagnosis was no 
current evidence of cold exposure residuals.  

In September 2005, the RO apparently reopened the veteran's 
claim based on new and material evidence, and granted service 
connection and a 10 percent rating for residuals of a cold 
weather injury of the right foot, effective March 31, 2005, 
and granted service connection and a 10 percent rating for 
residuals of a cold weather injury of the left foot, 
effective March 31, 2005.  The RO also denied service 
connection for shin splints and for plantar faciitis at that 
time.  

A review of the claims file reveals that service connection 
for bilateral foot disabilities (described by the RO as 
plantar wart (claimed as bilateral feet pain and bones 
spurs)) was denied in a September 1998 final RO decision.  38 
U.S.C.A. 
§ 7105.  Thus, the effective date of a later award of service 
connection for residuals of a cold weather injury of the 
right foot and for residuals of a cold weather injury of the 
left foot is governed by the rules related to claims which 
are reopened with new and material evidence.  

After the RO's September 1998 decision, the veteran's 
application to reopen the claim for service connection for 
bilateral feet disabilities was received by the RO on March 
31, 2005.  Thereafter, the claim for service connection for 
bilateral foot disabilities was reopened and service 
connection for residuals of a cold weather injury of the 
right foot and for residuals of a cold weather injury of the 
left foot was granted on the merits.  Under the effective 
date rules, service connection for residuals of a cold 
weather injury of the right foot and for residuals of a cold 
weather injury of the left foot may be no earlier than March 
31, 2005, the date of VA receipt of the application to reopen 
the claim.  As noted above, a letter to a U.S. senator, 
apparently received at a VA facility on February 1, 2001, did 
not constitute an informal claim as the veteran did not 
identify the benefit he was seeking.  See § 38 C.F.R. 
§ 3.155.  

The veteran has essentially asserted that service connection 
should be effective from his initial claim for service 
connection for bilateral feet disabilities in July 1998.  
However, as noted above, the veteran's July 1998 claim was 
denied in a September 1998 final RO decision.  The Board 
notes that the first date that the veteran filed an 
application to reopen his claim was on March 31, 2005, the 
actual effective date of service connection.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q),(r).  

The RO has assigned March 31, 2005, as the effective date for 
service connection for residuals of a cold weather injury of 
the right foot and for residuals of a cold weather injury of 
the left foot and there is no legal entitlement to an earlier 
effective date.  Thus, as a matter of law, the claim for an 
earlier effective date for service connection for residuals 
of a cold weather injury of the right foot and for residuals 
of a cold weather injury of the left foot, must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

An earlier effective date for the grant of service connection 
for residuals of a cold weather injury of the right foot and 
for residuals of a cold weather injury of the left foot, is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


